DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed 10/26/2020 has been received and considered.
Claims 10-19 are pending.
Information Disclosure Statement
2.	The information disclosure statements (IDS) submitted on 11/09/2020, 12/03/2020 and 01/27/2020 have been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, initialed and dated copies of the Applicant’s IDS forms 1449 filed on 11/09/2020, 12/03/2020 and 01/27/2020 are attached to this office action. 
EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given by Penny Caudle on 1/27/2021. The application has been amended as follows: 
10. (Currently Amended) An encryption device for generation of storage encrypted data for searchable encryption that allows searching while search target data and search content remain encrypted, the encryption device comprising:
a memory; and
processing circuitry to:
receive, from a data registrant, storage data including character string data D;
partition character string data D into N pieces of element data w1, w2, ..., wN from a front to an end of the character string data D;
generate a set A = {A1, A2, ..., AN} and an element Ai = {(wi), (wiwi+1), ..., (wiwi+1 ... wN)} of the set A, where i = 1, ..., N and each element Ai has N-(i-1) components, from the N pieces of element data w1, w2, ..., wN; 
1, B2, ..., BN} and an element Bi = {(i, wi), (i, wiwi+1), ..., (i, wiwi+1 ... wN)} of the set B by associating each of (wi), (wiwi+1), ..., and (wiwi+1 ... wN) which are components of the element Ai with position information i; 
encrypt each of (i, wi), (i, wiwi+1), ..., and (i, wiwi+1 ... wN) which are components included in the element Bi; 
generate a storage encrypted data set (ID(D), C(D)) including each of the encrypted elements of set B; and
transmit the storage encrypted data set to a management device for storage,
wherein when encrypting each component included in the element Bi, the processing circuitry encrypts each component included in the element Bi together with an identifier to identify the character string data D.

11. (Canceled) 

15. (Currently Amended) A computer-implemented using at least one or more hardware processors for generating storage encrypted data for searchable encryption that allows searching while search target data and search content remain encrypted, the encryption comprising:
receiving, from a data registrant, storage data including character string data D;
partitioning, using the one or more hardware processors, character string data D into N pieces of element data w1, w2, ..., wN from a front to an end of the character string data D;
generating a set A = {A1, A2, ..., AN} and an element Ai = {(wi), (wiwi+1), ..., (wiwi+1 ... wN)} of the set A, where i = 1, ..., N and each element Ai has N-(i-1) components, from the N pieces of element data w1, w2, ..., wN; 
generating a set B = {B1, B2, ..., BN} and an element Bi = {(i, wi), (i, wiwi+1), ..., (i, wiwi+1 ... wN)} of the set B by associating each of (wi), (wiwi+1), ..., and (wiwi+1...wN) which are components of the element Ai with position information i; 
encrypting each of (i, wi), (i, wiwi+1), ..., and (i, wiwi+1... wN) which are components included in the element Bi;
generating a storage encrypted data set (ID(D), C(D)) including each of the encrypted elements of set B; and
, wherein when encrypting each component included in the element Bi, the processing circuitry encrypts each component included in the element Bi together with an identifier to identify the character string data D.

16. (Currently Amended) A non-transitory computer readable medium storing an encryption program for causing a computer to execute processes for generating storage encrypted data for searchable encryption that allows searching while search target data and search content remain encrypted, the processes comprising:
a process of receiving, from a data registrant, storage data including character string data D;
a process of partitioning the character string data D into N pieces of element data w1, w2, ..., wN from a front to an end of the character string data D;
a process of generating a set A = {A1, A2, ..., AN} and an element Ai = {(wi), (wiwi+1), ..., (wiwi+1 ... wN)} of the set A, where i = 1, ..., N and each element Ai has N-(i-1) components, from the N pieces of element data w1, w2, ..., wN; 
a process of generating a set B = {B1, B2, ..., BN} and an element Bi = {(i, wi), (i, wiwi+1), ..., (i, wiwi+1 ... wN)} of the set B by associating each of (wi), (wiwi+1), ..., and (wiwi+1 ... wN) which are components of the element Ai with position information i; 
a process of encrypting each of (i, wi), (i, wiwi+1), ..., and (i, wiwi+1 ... wN) which are components included in the element Bi;
a process of generating a storage encrypted data set (ID(D), C(D)) including each of the encrypted elements of set B; and
a process of transmitting the storage encrypted data set to a management device for storage, wherein when encrypting each component included in the element Bi, the processing circuitry encrypts each component included in the element Bi together with an identifier to identify the character string data D.

17. (Currently Amended) A storage device comprising:
a memory; and
processing circuitry to:
receive a storage encrypted data set (ID(D),C(D));
store each piece of encrypted data of each of a plurality of components (i, wi), (i, wiwi+1), ..., and (i, wiwi+1 ... wN) which are generated through

a process of partitioning the character string data D into N pieces of element data w1, w2, ..., wN from a front to an end of the character string data D,
a process of generating a set A = {A1, A2, ..., AN} and an element Ai = {(wi), (wiwi+1), ..., (wiwi+1 ... wN)} of the set A, where i = 1, ..., N and each element Ai has N-(i-1) components, from the N pieces of element data w1, w2, ..., wN,
a process of generating a set B = {B1, B2, ..., BN} and an element Bi = {(i, wi), (i, wiwi+1), ..., (i, wiwi+1 ... wN)} of the set B by associating each of (wi), (wiwi+1), ..., and (wiwi+1 ... wN) which are components of the element Ai with position information i, 
a process of encrypting each of (i, wi), (i, wiwi+1), ..., and (i, wiwi+1 ... wN) which are the components included in the element Bi; and
a process of generating the storage encrypted data set (ID(D),C(D)) including each of the encrypted elements of set B;
receive search encrypted data obtained by encrypting a character string to be searched for;
store an integer L having a value greater than or equal to an integer N of the N pieces of element data; and
based on the search encrypted data and L integers from 1 to the integer L, generate a plurality of pieces of matching data to be used for matching against each piece of the encrypted data, and extract a piece of the encrypted data which matches each piece of the matching data, wherein when encrypting each component included in the element Bi, the processing circuitry encrypts each component included in the element Bi together with an identifier to identify the character string data D.

Allowable Subject Matter
4.	Claims 10 and 12-19 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims are allowed over the prior art of record in combination with the Applicant’s arguments and amendments of 10/26/2020. After further search and consideration, the prior arts of record either taken alone or in combination 
The prior art Chase (US 2012/0159180) of record discloses a method for server-side encrypted pattern matching for an encrypted query token. The prior art Ito (US 2015/0371062) of record discloses a method for a concealed search system where a deterministic encrypted keyword corresponding to the encrypted keyword is additionally associated with the search target data and the encrypted keyword in the keyword information.  
However, the prior art fails to anticipate or render the following limitations: generate a storage encrypted data set (ID(D), C(D)) including each of the encrypted elements of set B; and transmit the storage encrypted data set to a management device for storage” (as recited in claims 10, 15, 16 and 17).

Claims are allowed in light of the above claim limitations when in combination with the remaining claim limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOHA P TAFAGHODI whose telephone number is (571)272-5199.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ZOHA PIYADEHGHIBI TAFAGHODI/Examiner, Art Unit 2437       

/SAMSON B LEMMA/Primary Examiner, Art Unit 2498